Citation Nr: 0210292	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, including as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976, from November 1980 to November 1983, and from January 
1991 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's claims were remanded by the 
Board for further development in January 2001.  The 
development has been completed and the veteran's claims are 
now ready for appellate consideration by the Board.


FINDINGS OF FACT

1.  The veteran does not currently have arthritis of the 
lumbar spine.   

2.  The veteran currently has migraine headaches, a diagnosed 
illness, and this disability is not related to service.

3.  The veteran does not currently have a chronic joint pain 
disability.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

3.  A chronic joint pain disorder, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. 
§§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertaining to 
the veteran's claims have been properly and sufficiently 
developed.  The Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of any of the issues is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been provided a statement of the case informing him of the 
medical evidence necessary to substantiate his claims.  
Thorough VA medical examinations have been conducted and VA 
and private medical records have been obtained.  The veteran 
has not alleged, nor does the record suggest, the presence of 
any additional relevant medical records which have not been 
obtained.

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service-connected for purposes of all laws.  38 
C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA). Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 38 
C.F.R. § 3.317.

As noted above, where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, supra.

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claims.  Thus, he has not been prejudiced 
by applying the new regulation in the first instance.  
Bernard, supra.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107).

The veteran's service medical records indicate that in May 
1975 the veteran complained of a two-week history of 
headaches, which were of unknown etiology.  In December 1975 
the veteran was noted to have headaches which were probably 
caused by sinusitis.  He was again noted to have headaches in 
January 1976.  In March 1991 the veteran was noted to have 
headaches due to an upper respiratory infection.  The service 
medical records do not show any complaints related to the 
lumbar spine and do not show any complaints of a joint pain 
disability.

A March 1996 VA outpatient treatment record indicates that 
the veteran complained of low back pain.  X-rays revealed no 
abnormality of the lumbar spine.

On VA general medical examination in January 1998 the veteran 
reported that he had intermittent pain in his low back, which 
usually occurred when he was relaxed, or when he had to 
maintain any position for a long period of time.  The veteran 
recalled no specific injury to the back, but thought that 
lifting objects during Desert Storm may have started the 
problem in his back.  The veteran reported headaches since 
1991.  He felt that they were precipitated by stress.  The 
headaches were bitemporal in location and throbbing in 
nature.  He stated that he saw spots that flashed in front of 
his eyes when he had the headaches but he had no nausea or 
vomiting.  He said that he got relief with getting away from 
people and relaxing, and by using Tylenol.  Examination of 
the spine was unremarkable.  The diagnoses were well-healed 
fracture of the right lower tibia; normal left ankle; 
degenerative arthritis of the right ankle; very minimal 
degenerative arthritis of the lumbosacral spine; headaches of 
uncertain cause; and abnormal liver enzymes, most likely 
secondary to alcohol use.

The veteran was seen at the Detroit Receiving Hospital in 
November 1997 complaining of a long history of low back pain 
for less than a year.  The veteran denied any recent trauma 
and stated that the low back pain had been on and off for 
several months.  There had been no change in the severity of 
the pain, which was mainly localized in the low back area.  
The veteran denied paresthesia and he denied radiation to the 
legs.  No abnormalities of the low back were noted upon 
examination.  The diagnosis was low back strain.  The veteran 
was again seen at Detroit Receiving Hospital in December 
1997.  He complained of chronic low back pain with radiation 
to the legs and feet.  He stated that he had had low back 
pain for three years, but normally it did not radiate.  
Examination of the low back revealed mild tenderness to 
palpation over the right and left paraspinal lumbar area, 
otherwise there were no abnormalities.  The final diagnosis 
was lumbar sprain.

On VA Persian Gulf examination in November 1998 the veteran 
reported on and off headaches, that had increased in 
frequency more recently, and that were relieved by 
relaxation.  They occurred about two to three days per week.  
The veteran reported that he had been seen at Receiving 
Hospital for back problems.  The assessment was microcytosis 
of uncertain etiology.

The veteran was afforded a VA orthopedic examination in 
November 1998.  The veteran complained of intermittent lower 
back pain.  He reported difficulty bending over and 
difficulty carrying anything heavy.  He asserted that he had 
headache and a painful right ankle.  He noted that he had had 
ankle surgery due to an ankle injury.  The veteran reported 
that he did a lot of loading and unloading activity in Saudi 
Arabia and that activity resulted in his developing back 
pain.  X-rays of the lumbosacral spine were normal, it was 
noted that the veteran had no arthritis.  The diagnoses 
included status post injury of the right ankle with residual 
limitation of motion and evidence of open reduction, and 
normal lumbosacral spine, left knee, and left ankle.

The veteran was also afforded a VA neurological examination 
in November 1998.  The veteran asserted that his headaches 
began in 1991, approximately two months after discharge from 
service.  He reported that his headaches were bitemporal, 
pressure-like, and vascular, lasting 30 to 60 minutes, and 
occurring once per week.  They were not associated with 
nausea or loss of consciousness.  Objective neurological 
examination revealed no abnormalities.  The diagnoses 
included migraine.

On VA neurological examination in October 2001 the veteran 
stated that his headaches began in 1991, after his release 
from service and active duty in Saudi Arabia.  The veteran 
reported that his headaches had been recurrent and were 
generalized, throbbing in quality, lasting from 30 to 60 
minutes, and occurring once per month.  The veteran denied 
nausea, vomiting, visual symptoms, dizziness or loss of 
consciousness.  Tylenol and Motrin gave relief at least on a 
partial basis.  The veteran stated that he was unable to work 
with the headache.  Objective examination of the veteran was 
normal.  The examiner stated that the veteran had no 
neurologic disability.  The diagnosis was migraine syndrome.

The veteran was afforded a VA orthopedic examination in 
October 2001.  The veteran reported that he had an occasional 
shooting type pain in his left arm and still could not use it 
properly.  There was occasional stiffness in his neck, as 
well as lower back pain.  Sometimes the right leg felt stiff, 
but there was no pain in any joints as far as the veteran 
could recall.  The trouble with the veteran's neck and back 
had been going on for a few months.  The veteran reported 
that it was intermittent and that he took Tylenol for the 
pain.  The veteran also gave a history of a right ankle 
fracture.  The veteran stated that while serving in Desert 
Storm he had to load and unload heavy equipment.  He asserted 
that he started to have back pain at that time.  He denied 
any specific injury and he did not go and see any doctor.  
Recently, he started to experience shooting pain in his left 
arm.  There was no other left arm history.  The veteran 
reported that he injured his left knee when he was a child 
and that he was treated with a cast.  Examination of the 
lumbosacral spine revealed normal lumbar lordosis.  Muscle 
tone was good, without any spasm, but there appeared to be a 
minimal degree of scoliosis on clinical examination.  Both 
lower legs were negative for any neurological deficiency and 
straight-leg raising was 70 degrees, with negative Lasegue 
test.  X-rays of the lumbar spine were normal.  The diagnoses 
included history of shooting pain, left arm.  The examiner 
also noted stiffness of the neck as well as pain in the lower 
back.  There was very mild cervical spondylosis, with atrophy 
of the trapezius muscle, on the left side.  Clinically there 
was mild winging of the left scapula.  The examiner noted 
that the left shoulder  and left knee were normal.  The 
lumbosacral spine was noted to be essentially normal.  The 
examiner indicated that he had reviewed a copy of the January 
2001 Board remand decision, as well as the veteran' claims 
folder.  It was his opinion, that from an orthopedic point of 
view, the veteran had a chronic condition of mild cervical 
spondylosis with some clinical observation of scapular muscle 
atrophy.  It was the examiner's opinion that there was no 
evidence of any chronic condition due to undiagnosed illness 
under the criteria of 38 C.F.R. § 3.317.

I.  Service Connection for Arthritis of the Lumbar Spine

The veteran maintains that he developed arthritis of the 
lumbar spine as a result of lifting heavy objects during the 
Persian Gulf War.  The January 1998 VA examination report 
does indicate that the veteran had minimal degenerative 
arthritis of the lumbar spine.  However, no X-rays of the 
lumbar spine were taken at that time to verify the presence 
of arthritis.  VA orthopedic examinations in November 1998 
and October 2001 included X-rays of the lumbar spine, which 
failed to show arthritis.  The November 1998 VA examiner 
stated that the veteran did not have arthritis of the lumbar 
spine.  Hence the most probative evidence of record indicates 
that the veteran does not have arthritis of the lumbar spine.  
Entitlement to service connection requires the presence of a 
current disability.  Since the veteran does not currently 
have arthritis of the lumbar spine, service connection is not 
warranted.

The record does show complaints of low back pain since March 
1996.  These complaints have been diagnosed as due to lumbar 
strain and lumbosacral sprain.  Since these low back pain 
symptoms have been attributed to a diagnosed illness, 
presumptive service connection under 38 C.F.R. § 3.317 is not 
for assignment.  Since no disability of the back was noted 
during any of the veteran's periods of service and since none 
of the medical evidence has indicated that the veteran's 
current back disabilities are related to service, service 
connection for a back disability, to include lumbar strain 
and lumbosacral sprain, on a direct basis is not warranted.

II.  Service Connection for Headaches

The veteran maintains that he developed a headache disability 
due to his service in the Persian Gulf.  The record reveals 
that the veteran experienced headaches during his first 
period of service from July 1974 to July 1976.  He was noted 
to have headaches on one occasion in March 1991.  However, 
these headaches were usually attributed to other disease 
entities such as sinusitis or an upper respiratory infection.  
Those service medical records do not reveal that the veteran 
had a chronic headache disability during service.  The post 
service clinical records do not show treatment for headaches.  
The VA examination reports do reveal complaints of headaches.  
However, none of the VA examination reports indicate that the 
veteran's current headache disability is due to service.  
While the veteran has asserted that his headaches are due to 
service, as a layperson he is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Since there is no medical evidence that the veteran 
developed a chronic headache disability as a result of 
service, the veteran is not entitled to service connection 
for a headache disability on a direct basis.  

The Board has also considered whether the veteran developed a 
chronic headache disability due to an undiagnosed illness.  
The veteran did serve in the Southwest Asia theater of 
operations during the Persian Gulf War, and headache symptoms 
are specified as subject to presumptive service connection if 
such Persian Gulf War veteran experiences such symptoms and 
they can not be attributed to a diagnosed illness.  38 C.F.R. 
§ 3.317.  The Board notes that the January 1998 VA general 
medical examiner indicated that the veteran's headaches were 
of uncertain cause.  However, the VA neurological examiner in 
November 1998 and in October 2001 indicated both times that 
the veteran's headaches were migraines.  The Board finds that 
a specialist neurological examination is more probative for 
the description of headaches than a general medical 
examination.  Since the veteran's headache symptoms have been 
attributed to a diagnosed illness, the veteran is not 
entitled to presumptive service connection under 38 C.F.R. 
§ 3.317.


III.  Service Connection for Joint Pain

The veteran maintains that he is entitled to service 
connection for joint pain due to an undiagnosed illness.  
Presumptive service connection is available to veterans who 
served in the Southwest Asia theater of operations during the 
Persian Gulf War who have objective evidence of joint pain 
that is not attributable to a diagnosed illness.  38 C.F.R. 
§ 3.317.  However, the record does not reveal that the 
veteran has joint pain due to an undiagnosed illness.  At the 
October 2001 VA orthopedic examination the veteran denied 
joint pain.  The veteran was also not noted to have objective 
signs of joint pain (other than the low back) on any other of 
his VA examination reports.  The veteran has been noted to 
have injured his left knee prior to service and his right 
ankle after service, yet he did not complain of pain in those 
joints.  Stiffness of the neck and pain in the left arm noted 
on VA examination in October 2001 were attributed to cervical 
spondylosis, a diagnosed illness.  Furthermore, the October 
2001 VA examiner expressed the opinion that the veteran did 
not have a joint pain disability due to an undiagnosed 
illness.  Since the medical evidence of record does not 
reveal that the veteran has objective symptoms of joint pain 
due to an undiagnosed illness, he is not entitled to service 
connection for joint pain on a presumptive basis.  

Since the medical evidence does not show that the veteran has 
a current joint pain disability that has been related to 
service by competent evidence, the preponderance of the 
evidence is against service connection for joint pain on a 
direct basis.



ORDER

Entitlement to service connection for arthritis of the lumbar 
spine, including as due to an undiagnosed illness, is denied.

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for joint pain, including 
as due to an undiagnosed illness, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

